NO. 07-02-0412-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      JUNE 11, 2003
                             ______________________________

                                  PETE HENRY CLEMENTS,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

   FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

                   NO. 82781; HON. CHARLES D. CARVER, PRESIDING
                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

          Pete Henry Clements (appellant) appeals from a judgment adjudicating him guilty

of failing to comply with the registration requirements applicable to sex offenders. We

affirm.

          Pursuant to a plea bargain, appellant entered a plea of guilty to the above

referenced charge, and the trial court assessed punishment at four years in prison.

Appellant timely noticed his appeal, and counsel was appointed. The latter moved to


          1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
withdraw after filing a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967), and representing that he had searched the record and found no

arguable grounds for reversal. The motion and brief illustrated that appellant was informed

of his rights to review the appellate record and file his own brief. So too did we inform

appellant that any brief he cared to file had to be filed by June 9, 2003. To date, appellant

has filed no brief.

       After conducting an independent review of the record, we find no reversible error.

Appellant represented to the court via the plea admonishment papers he signed that he

was 1) properly indicted, 2) represented by legal counsel, and 3) mentally competent when

he entered his plea. Furthermore, the punishment levied was within the range provided

by statute.

       Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial

court is affirmed.

                                                  Brian Quinn
                                                    Justice


Do not publish.




                                             2